           Case 2:20-cr-00164-APG-EJY Document 38 Filed 09/11/20 Page 1 of 4



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                      2:20-CR-164-APG-EJY

 9                 Plaintiff,                       Amended Preliminary Order of Forfeiture

10          v.

11   CHARLES BURTON RITCHIE,

12                 Defendant.

13         This Court finds Charles Burton Ritchie pled guilty to Count One of a One-Count

14 Criminal Information charging him with unlawful money transactions in violation of 18

15 U.S.C. § 1957. Criminal Information, ECF No. 1-2; Plea Agreement, ECF No. 18.

16         This Court finds Charles Burton Ritchie agreed to the forfeiture of the property set

17 forth in the Plea Agreement and the Forfeiture Allegation of the Criminal Information.

18 Criminal Information, ECF No. 1-2; Plea Agreement, ECF No. 18.

19         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) the United

20 States of America has shown the requisite nexus between property set forth in the Plea

21 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

22 which Charles Burton Ritchie pled guilty.

23         The following property is any property, real or personal, involved in violations of

24 18 U.S.C. § 1957, or any property traceable to such property, and is subject to forfeiture

25 pursuant to 18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(p): $765,000 (property).

26         This Court finds that on the government’s motion, the court may at any time enter

27 an order of forfeiture or amend an existing order of forfeiture to include subsequently

28 / / /
            Case 2:20-cr-00164-APG-EJY Document 38 Filed 09/11/20 Page 2 of 4



 1   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 2   32.2(b)(2)(C).

 3          The in personam criminal forfeiture money judgment complies with Honeycutt v.

 4   United States, 137 S. Ct. 1626 (2017).

 5          This Court finds the United States of America is now entitled to, and should,

 6   reduce the aforementioned property to the possession of the United States of America.

 7          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 8   DECREED that the United States of America should seize the aforementioned property.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

10   rights, ownership rights, and all rights, titles, and interests of Charles Burton Ritchie in the

11   aforementioned property are forfeited and are vested in the United States of America and

12   shall be safely held by the United States of America until further order of the Court.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

14   of America shall publish for at least thirty (30) consecutive days on the official internet

15   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

16   describe the forfeited property, state the time under the applicable statute when a petition

17   contesting the forfeiture must be filed, and state the name and contact information for the

18   government attorney to be served with the petition, pursuant to Fed. R. Crim. P.

19   32.2(b)(6) and 21 U.S.C. § 853(n)(2).

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

21   individual or entity who claims an interest in the aforementioned property must file a

22   petition for a hearing to adjudicate the validity of the petitioner’s alleged interest in the

23   property, which petition shall be signed by the petitioner under penalty of perjury pursuant

24   to 21 U.S.C. § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of

25   the petitioner’s right, title, or interest in the forfeited property and any additional facts

26   supporting the petitioner’s petition and the relief sought.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

28   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
                                                   2
            Case 2:20-cr-00164-APG-EJY Document 38 Filed 09/11/20 Page 3 of 4



 1   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

 2   not sent, no later than sixty (60) days after the first day of the publication on the official

 3   internet government forfeiture site, www.forfeiture.gov.

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 5   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 6   Attorney’s Office at the following address at the time of filing:

 7                  Daniel D. Hollingsworth
                    Assistant United States Attorney
 8                  James A. Blum
                    Assistant United States Attorney
 9                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
10

11          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

12   described herein need not be published in the event a Declaration of Forfeiture is issued by

13   the appropriate agency following publication of notice of seizure and intent to

14   administratively forfeit the above-described property.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

16   send copies of this Order to all counsel of record.

17          DATED September 9, 2020.

18

19

20
                                                   ANDREW P. GORDON
21                                                 UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                      3
           Case 2:20-cr-00164-APG-EJY Document 38 Filed 09/11/20 Page 4 of 4



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 28, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
